{¶ 16} I respectfully dissent from the majority's decision. I believe that the trial court acted properly. The evidence presented demonstrates that the lower court rightfully rejected Alpha Graphic's motion to dismiss. The judgment in favor of Mr. Talarico should be affirmed. Alpha Graphic admitted the existence of its contract with Mr. Talarico and it filed its counterclaim based on that contract. Furthermore, the contract between Mr. Talarico and Alpha Graphic was properly at issue during the trial since the lower court ordered the filing of the amended complaint.
 {¶ 17} In addition, the trial court ordered AAA to amend its complaint to reflect the real party in interest, and thus, no leave was required. Therefore, I would uphold the lower court's ruling and affirm its December 18, 2003 journal entry.